Citation Nr: 1122668	
Decision Date: 06/13/11    Archive Date: 06/28/11

DOCKET NO.  10-02 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Counsel
INTRODUCTION

The Veteran served on active duty from October 1967 to October 1970.  Service in Vietnam is evidenced in the record.   

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  The Veteran disagreed and perfected an appeal.  The Veteran presented testimony at a February 2010 local RO hearing and at a September 2010 video conference hearing before the undersigned Veterans Law Judge (VLJ).  Transcripts of those hearings have been associated with the Veteran's VA claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After the September 2010 Board video conference hearing, the Veteran submitted additional evidence in support of his claims.  Included in the evidence is a September 2010 letter from Dr. T.F., M.D., who noted tests and examinations that were performed by Dr. Nissen regarding the Veteran's hearing loss and tinnitus.  The Board first notes that the Veteran has not submitted a waiver indicating that he wished the Board to consider the newly submitted evidence without first consideration of the evidence by the RO.  Second, the records of Dr. Nissen regarding the Veteran's hearing loss are not in the Veteran's VA claims folder.  They must be obtained and considered before a decision regarding the Veteran's claims can be made.

Upon receipt of a substantially complete application for benefits, VA must not only notify the claimant what information or evidence is needed in order to substantiate the claim, it must also assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this case, the existence of records identified by the Veteran was not made known until after the RO had concluded its consideration of the claim and had forwarded the claim to the Board.  Once, however, existence of the records has been made known, if they are potentially relevant, efforts must be made to associate them with the claims folder.

Accordingly, the case is REMANDED for the following action:

1. VBA shall contact the Veteran in writing and request that he provide sufficient detail and releases to obtain any relevant medical records from Dr. Nissen and Dr. T.F.  Any such records obtained shall be associated with the Veteran's VA claims folder.

2.  After completion of the foregoing, and any subsequent development deemed necessary, VBA shall readjudicate the Veteran's claim for entitlement to service connection for bilateral hearing loss and tinnitus.  If the benefit sought on appeal remains denied, VBA should provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


